 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDInland- Container Corporationand.United Paper-workers InternationalUnion,AFL-CIO &CLC, Local No. 522. Case 17-CA-107727May 1985SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSON ANDMEMBERS -HUNTER AND DENNISOn 13 September 1983 the National Labor Rela-tionsBoard issued a, Decision and Order. in thisproceeding.' On 8 February-1985 the Board issueda Supplemental Decision on Reconsideration.2 On7March 1985 the United States Court of Appealsfor the District of Columbia Circuit issued an orderin this proceeding wherein it instructed the Board"forthwith to reopen the record and return thematter to an administrative law judge to-consider"'the additional evidence that the Union sought tointroduce. The court also stated that "the" furtherproceedings should be expedited so that the Boardreaches and files with this court its final decisionon the merits of the complaint on or before May 7,1985."Order remanding this case to Administrative LawJudge Gerald A. Wacknov, who made theinitialdecision in the .proceeding, for further processingin accord with the court's order.3On 2 April 1985, after further hearing, the judgeissued the attached SupplementalDecision onRemand in this proceeding.The Respondent aridthe Charging Party-Union filed exceptions-and sup-porting briefs.Also, the General Counsel filed abrief on the successorship issue which the judgedid not reach...-The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,4 and conclusions on the issues he decided.'267 NLRB 1187 (1983)z 273 NLRB 1856(1985) (Member Dennis dissenting)274 NLRB 887 (1985).4TheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings In so concluding,however, we find it unnecessary to passon the judge's finding based on the new evidence adduced that the previ-ous credibility resolutions he made regarding the testimony of UnionRepresentatives Gene Aubuchon and Donald Woodall were erroneousIn agreeing with the judge that an 8(a)(3) violation has been establishedin this proceeding, we have not relied on Aubuchon's or Woodall's testi-mony regarding what they were allegedly told by various Respondent'sofficials concerning the Respondent's staffing of the Kansas City plantIn the section of his decision entitled, "Analysis and Conclusions," sev-enth paragraph,the judge discusses testimony which he indicates wasgiven by David Patterson,theRespondent'shinng and developmentmanager, concerning the hinng criteria for the newly acquired KansasWe agree with the judge's finding that the Re-spondent violated Section 8(a)(3) and (1) of the Actbecause its refusal to consider for" hire or to hirethe employees of its predecessor,- InternationalPaper,. was discriminatorilymotivated.5For the-reasons set forth below, we further conclude thatthe Respondent is a successor employer-,and there-fore violated Section 8(a)(5) and (1) of the Act byrefusing to'bargain with the Union.6On 14 August 19817 the Respondent purchasedfrom International Paper a corrugated box manu-facturing plant in Kansas City, Kansas. Since Inter-national Paper planned to continue supplying itscustomers in" the Kansas City area from other boxplants it operated, the Respondent could acquireonly its predecessor's plant and equipment. On 28August International Paper ceased operations andterminated all 60 unit employees. These employees.hadbeen represented- by the Charging PartyUnion.-.After taking possession of the Kansas' City planton 2 September, the Respondent transferred `therethe plant manager, production manager, and main-tenance " supervisor from other, of its operations.TheRespondenthiredthreeof. InternationalPaper's senior foremen to serve as production su-pervisors -in apparently important "positions in theproduction process. It-also brought in five other su-pervisors from other of its plants. On-1.4 Septemberthe Respondent hired Janet Dudley, 'who had beenInternational Paper's former employee relations *su-pervisor, to work in the same capacity for the Re-spondent.Dudley hired four of InternationalPaper's former salaried employees to perform cleri-cal and administrative 'tasks, for the Respondent.Later, in October, Dudley also hired about 20 pro-duction and maintenance employees (but none fromCity plant The record evidence discloses,' however, that it was the Re-spondent's Equal Employment Opportunity Manager Bill Hewett whotestifiedon these matters as thejudge earlier-recountedWe find' thejudge's reference to Patterson was inadvertent,that it does not affect hiscredibility resolution regarding Hewett,and that our correction is notsufficient to affect the results of this case"of the judge's decision entitled "Additional Findings ofFact," par 13, the date "October 12, 1984" should be "October 12,19811,The Respondent argues that in any event only those 22 of its prede-cessor's former employees who actually submitted employment applica-tions are entitled to reinstatement and backpay It is clear from therecord, however, that other former unit employees did not apply forwork because they knew the Respondent would not hire them in anyevent In these circumstances, we do not find that the employees'failureto perform a futile actterminatedtheir employment tights SeeSherwoodTrucking,270 NLRB 445 (1984) We shall modify the judge's remedy toprovide backpay and reinstatement for all those individuals whom theRespondent would have hired but for its unlawful discnmintion, SeeSpencer Foods,268 NLRB 1483, 1487 (1984)-6Although Chairman Dotson has reservations concerning the findingsthat the Respondent violated Sec 8(a)(5), for institutional reasons, heconcurs in the decision of his colleagues'All dates are in 1981 unless indicated otherwise275 NLRB No. 60 INLAND CONTAINER CORPthe predecessor, International Paper) and, of thisnumber, 16 employees reported for the Respond-ent'sorientation program on 9 November. Therecord further shows that before it actually com-menced box-making operations on 16 November,the Respondent renovated the plant's aging equip-ment, relocated the shipping 'dock, and movedthree walls inside-the facility to improve the flowof productionmaterials.It spent about $2.3 million(a substantial percentage of the purchase price) onthese renovations. It also considerably reduced thenumber of employee job classifications. On 18 De-cember the Union made a bargaining demandwhich the Respondent then rejected on 5 January1982.The Board's traditional test for determiningsuccessorship status is whether there is a substantialcontinuity in the identity of the employing enter-prise. 8The Supreme Court affirmed-the Board'stest inNLRB v. Burns Security Services,406 U.S.272, 279 (1972), and held that a mere change inownership of the employing business enterprisedoes not itself absolve the new owner from the ob-ligation to recognize and bargain with the labor or-ganization that represented the former owner's em-ployees. In this case we find that the record evi-dence is sufficient to show "substantial continuity"in the identity of the employing enterprise. Thus,the evidence discloses that the Respondent operatesfrom the same plant, using the same machinery andequipment, albeit updated, and uses the same meth-ods of production as- did International Paper, inproducing the . same product.We further find acontinuity in the identity of the work force as be-tween the Respondent and International Paper.The judge specifically found, and we agree, that"but for unlawful considerations, the continuity ofthepredecessor'semployee complement wouldhave been maintained."9 We also note that the Re-spondent in fact did hire three important produc-tion supervisors, the employee relations supervisor,and four clerical employees previously employedby its predecessor.Nevertheless, the Respondent claims that it wasnot a successor employer because of the 2-1/2-month hiatus between the- closing of InternationalPaper and the commencement of its operations. Weconclude, however, that this hiatus in operationsmay have been necessary at least in part because of8Premium Foods,260 NLRB 708 (1982), enfd 709 F 2d 623 (9th Cir1983),Lincoln Private Police,189 NLRB 717 (1971)B Infra at387We findthat absent the Respondent's unlawful actionsthe Union would havecontinuedto enjoymajority status on any date wemight utilize fromthis recordto determine that the Respondent had hireda sufficiently representative complement of employees379the Respondent's discriminatory hiring policies. 10While the Respondent" spent a substantial sum ofmoney on renovations, we -are not satisfied thischanged the employing enterprise's identity.Nonew machinery was introduced and the work donedid not alter the machinery's fundamental characterbut appears to have been long-overdue repair andrenovation on equipment that was quite old. Sincethe Respondent is manufacturing and selling corru-gated boxes in the same geographical area as itspredecessor did while operating the Kansas Cityplant,we further conclude that the evidence theRespondent points .to 'showing that it may be serv-ing different customers within this market also isnot dispositive of this issue.In sum,we find thatthe changes the Respondent made were insufficientto negate the "substantial continuity" of the em-ploying enterprise. Accordingly, we find that theRespondent was a successor employer and violatedSection 8(a)(5) of the Act by refusing to bargainwith the Union.On the facts here, we also find that the presentcase is distinguishable fromSpencer Foods,supra,where the Board found that the respondent em-ployer was not a legal successor'.12 In that case,unlike here, the prior employer had closed withoutfirst consummating a transfer of its operations, andtherewas a lengthy hiatus in operations of 16months. Additionally, the new employer there op-erated only two of its predecessor's plants, intro-duced new equipment, eliminated the second workshift, and provided strictly kosher foods in contrastto its predecessor which had a non-kosher line ofproduction. 13THE REMEDYHaving found that the Respondent has engagedin, and is engaging in, unfair labor practices within10 The supplemental decision of the judge details the Respondent's dif-ficulties in securing an adequate work force because of its discriminatoryhiring criteriaAbsent the use of such criteria, the Respondent may havemore quickly secured a work force including the predecessor's employ-eesWe are aware that the work force was hired in October and thatoperations did not begin until November Nonetheless, we are not satis-fied that the hiatus was totally unrelated to the Respondent's applicationof the discriminatory criteria" We acknowledge that there are certain countervailing factors to oursuccessorship finding (e g , the diminution in unit size, the change inhigher management, the change in employee classifications) but we aresatisfied, on balance, that the Respondent is a successor employer. 12 In distinguishingSpencer Foods,Member Dennis relies on het sepa-rate opinion in which she found, unlike the situation here, that the re-spondent did not dscrimtnate against the employees of the predecessorbecause of their union activity13 In lightof our successorship finding here, we refer the issue con-cerning the Board's certification of Over-The-Road and City TransferDrivers, Helpers, Dockmen and Warehousemen Local Union 41 affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, in Case 17-RC-9583, to the Regional Directorfor appropriate action consistent with this Second Supplemental Decisionand Order 380DECISIONS OF, NATIONAL LABOR RELATIONS BOARDthe meaning of Section 8(a)(3) and (5) of the Act,we shall order that it cease and desist therefromand take certain affirmative action designed to ef-fectuate the purposes of the Act.14 'Thus, having found that the Respondent discri-minatorily refused to consider for hire or to hireemployees previously employed by InternationalPaper at its Kansas City, Kansas plant, we shallorder the Respondent to offer all individuals whowould have been hired in and after October 1981employment in the positions for which they wouldhave been hired -absent the Respondent's unlawfuldiscrimination or, if those positions no longer exist,to substantially equivalent positions, dismissing, ifnecessary, any and all persons hired to fill such po-sitions.The Respondent shall also place on a pref-erential hiring list all remaining discriminatees who,under nondiscriminatory criteria, would have beenhired absent the lack of available jobs. Further-more,we shall order the Respondent to makewhole for any losses they may have suffered-all in-dividuals it would have hired absent its unlawful.discrimination against them. Backpay shall be com-puted in accordance with the formula set forth inF.W. Woolworth Co.,90 NLRB 289 (1950), Withinterest as prescribed inFlorida Steel Corp.,231NLRB 651 (1977). See generallyIsis Plumbing Co.,138 NLRB 716 (1962).'Having found that the Respondent also has un-lawfully refused to bargain collectively, with theUnion, we shall order that the Respondent, on re-quest, -recognize and bargain collectively _in goodfaith concerning rates of pay, wages, r hours, .andother terms and conditions of employment withUnited Paperworkers International Union, AFL-CIO & CLC, Local No. 522, as the exclusive bar-gaining representative of the employees in-the unitfound appropriate and, if an 'understanding isreached, embody such understanding in a signedagreement.CONCLUSIONS OF LAW1.,The Respondent, Inland Container Corpora-tion, is an employer engaged in, commerce withinthe meaning of Section-2(6) and-(7) of the Act.2.UnitedPaperworkers InternationalUnion,AFL-CIO.. &. CLC,. Local No. 522, is a labor orga-nization within the meaning of Section 2(5) of, theAct.3.By. discriminatorily ; refusing to consider forhire or to hire, employees previously employed by'InternationalPaper at its Kansas City, Kansasplant, the Respondent,has engaged in, and is,engag-14The Charging Party Union requests that the Board award it ex-penses andattorney's fees incurred in connection with this case This re-questis denieding in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.All full-time and regular part-time employeesemployed at the Employer's Kansas City, Kansasfacility,but excluding office clerical employees,professional employees, guards and supervisors asdefined by the Act, constitute a unit appropriatefor the purpose of collective bargaining within themeaning of Section 9(b) of the Act.5.At all times material - herein, the Union hasBeen the exclusive collective-bargaining representa-tive of the employees in the above-described unit..6.The Respondent is a legal successor for laborrelationspurposes to International Paper's oper-ations at the Kansas City, Kansas corrugated boxmanufacturing plant.7.By failing and refusing to recognize and bar-gain with the Union as the exclusive collective-bar-gaining representative of the employees in theabove-defined unit, the Respondent has engagedand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within. - themeaning of Section 2(6) and (7) of the Act.-ORDERThe National Labor Relations Board orders thattheRespondent, InlandContainerCorporation,Kansas City, Kansas, its officers, agents, successors,and assigns, shall1.Cease and desist from-(a)Discriminatorily refusing to consider for hireor to hire employees previously employed by Inter-national Paper at its Kansas City, Kansas, plant be-cause of these employees' membership in, represen-tation by, and activities.on behalf of the Union.(b) Failing and refusing to recognize and bargainin good faith with United Paperworkers Interna-tional Union, AFL-CIO & CLC, Local No. 522, asthe exclusive representative of its employees in thefollowing appropriate unit:, -All full-time and regular part-time employeesemployed at the Employer's Kansas City,Kansas facility, but excluding office clericalemployees, professional employees, guards and-supervisors as defined by the Act.(c) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the Act.- ,(a)Offer to all 'individuals who would have beenpositions for which they would have been hired INLAND CONTAINER CORP.but for theRespondent'sunlawful discriminationor, if those positions no longer exist,to substantial-ly equivalent positions dismissing,if necessary; anyand all personshired to fillsuch'positions; andplace on a preferential hiring list all remaining indi-vidualswho would have been hired but for thelack of available jobs.(b)Make whole,with interest,in the manner setforth in thesection above entitled"The Remedy"those individuals the Respondent would have hiredbut for its unlawful discrimination for any-lossesthey may have suffered by reason of the Respond-ent's failure to hire them.(c)On request,recognize and bargain collective-ly in good_faith concerning rates of pay,wages,hours,and other terms and conditionsof employ-mentwithUnitedPaperworkers InternationalUnion, AFL-CIO & CLC, LocalNo. -522, as theexclusive bargaining representative of the employ-ees in the unit found appropriate and, -if an under-standing is reached,embody such understanding ina signed agreement.(d) Preserve and, on request;make available tothe Board or its agents for examination and copy-ing,allpayroll records,social security paymentrecords,timecards, personnel records and reports,and all other records necessary to analyze - theamount of backpay due under the terms of thisOrder.-(e)Post at its place of business in Kansas City,Kansas,copies of the attached notice marked "Ap-pendix."15 Copies of the notice,on forms providedby theRegionalDirector for Region 17,. afterbeing signedby theRespondent's authorized repre-sentative,shall be postedby theRespondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced,or coveredby any othermaterial.(f)Notify theRegionalDirector inwritingwithin 20days-from the dateof this Order whatsteps the Respondent-hastaken to comply.15 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shallread "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government381The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered. us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice-To act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities:WE WILL NOT discriminatorily refuse to considerfor hire or to hire employees previously employedby International Paper at our Kansas City, Kansasplant because of these employees' membership in,representation by, and activities on behalf of theUnion.WE WILL NOT refuse to recognize and bargain' ingood faith with United Paperworkers InternationalUnion, AFL-CIO & CLC, Local 522, as the exclu-sive representative of our employees in the unit de-scribed below.--WE WILL NOT in any other manner' interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7- ofthe Act.--'WE WILL offer to all individuals who wouldhave been hired in and after October 1981 employ-ment in the positions for which they would havebeen hired but for our unlawful discrimination or,if those positions no longer exist, to substantiallyequivalent positions, dismissing, if necessary, anyand all persons hired to fill such positions; andplace on a preferential hiring list all remaining indi-vidualswho would have been hired but for thelack of available jobs..WE WILL make whole 'those individuals whowould have been hired but for our unlawful dis-crimination for any losses they' may have sufferedby reason of our failure to hire them, plus interest.WE WILL, on request, recognize and bargain col-lectively in good faith concerning 'rates of pay,wages, hours, and other terms and conditions ofemployment, with United Paperworkers - Interna-tional Union, AFL-CIO & CLC, Local No. 522, asthe exclusive bargaining representative of the em-ployees in the appropriate bargaining unit and, if an 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstanding is reached, embody such understanding ' in a signed agreement. The appropriate bar-gaining unit is:All full-time and regular part-time employeesemployed at the Employer's Kansas City,Kansas facility, but excluding office clericalemployees, professional employees, guards andsupervisors as defined by, the Act.INLAND CONTAINERCORPORATIONSUPPLEMENTALDECISION ON REMANDGERALD A. WACKNOV, Administrative Law Judge.On February 8, 1985, the Board issued a SupplementalDecision on Reconsideration in the proceeding.' There-after,on March 12, 1985, pursuant to the order of theUnited States Court of Appeals for the District of Co-lumbia filed on March 7, 1985, the Board issued anOrder remanding this case to me for further processing.The court directed the Board "forthwith to reopen therecord and return the matter to an administrative lawjudge to consider both (1) the Dudley statement on re-spondent's preference- for employees with 'a demonstrat-ed willingness to work in a nonunion environment,' and(2) the training manual as it bears on the criterion for se-lecting employees." The court also stated that "the fur-ther proceedings should be expedited so that the Boardreaches and files with this court its final decision on themerits of the complaint on or before-May 7, 1985."Thereafter, by Order dated March 20, 1985, followingan all-party conference call, a hearing in this matter wasscheduled for March 26, 1985, at the Regional Officehearing room in Kansas City, Kansas. The hearing washeld as scheduled.The parties were afforded a full opportunity to beheard, to call, examine. and cross-examine witnesses, andto introduce relevant evidence Because of the time con-straints the parties have not been permitted to file briefs,but rather were permitted to present oral argument atthe close of the hearing.On the entire record, and based on my observation ofthe witnesses and consideration of the arguments present-ed, I make the followingRESPONSE TO DOCUMENT REQUEST NO. 17The only documents reflecting defendant's policyof not hiring individuals who have previous corru-gated box experience aside from the order placedwith the Kansas Jobs Service, which plaintiffs al-ready have,are a two-page memo by Janet Dudley3[Exh. 16] and a two-page handwritten memo datedOctober 12, 1981 [Exh. 17].The notes are quoted as follows:Met with Jim Griffith, Bill Hewitt and DaveBorman4 anddecisionwas made to interviewthrough Kansas State Job Service and look for ap-plicantswith no previous corrugating experienceand nonunion background.Following thismeeting,Dudley returned to theKansas City facility and began to implement the afore-mentioned directive.About September 18, 1981, sheplaced a job order for employees with the Kansas Em-ployment Service 5 and began interviewing on September25, 1981. The interview process continued until late Oc-tober 1981. Dudley testified that she did not believe thatitwas proper to exclude prospective employees based ontheir union background and "probably" told the corpo-ratemanagersat the September 15 meeting that shethought it was wrong to apply such a restriction Fur-ther,Dudley found it very difficult to comply with thedirective, particularly in hiring maintenance employees,inasmuchas any qualified applicants for maintenance po-sitionshad gained such experience in union-representedplants.As a result of these considerations Dudley requestedthat this impediment be withdrawn. Thereupon, accord-ing to Dudley, following a conversation between theKansas City plant manager and corporate personnel, shewas advised that the aforementioned directive mandatingthe exclusion of employees with union backgrounds was"incorrect." Further, it was clarified to her that "therenever was a nonunion barrier." However, Dudley's notesof this change in policy, dated October 5, 1981, state asfollows: "After discussion by Dave Harrison and corpo-rate personnel, it was decided to lift the non-union bar--FINDINGS OF FACTJanetDudley was employed by the Respondent onSeptember 14, 1981, as employee relations supervisor.She had occupieda similarpositionwithRespondent'spredecessor. She was immediately directed to report toRespondent's corporate headquartersin Indianapolis, In-diana, and on the following day, September 15, 1981,met with certain officials of Respondent Dudley'snotesof thismeeting,which are includedin a two-page memo-randum, were filed with the UnitedStatesDistrict Courtfor the District of Kansas in response to the followinginterrogatory:2i273 NLRB 1856 (1985)2 In conjunction with a lawsuit filed under the AgeDiscrimination inEmployment Act by applicants who were not considered for rehire whenRespondent beganstaffing itsKansas City, Kansas facility(Baker vInland Container Corp,No 83-2341, D Kansas) the Respondent, in re-sponse to interrogatories in the age discriminationmatter, filed with thatcourtan abundanceof material,includingmemoranda, sworn responsesto specific interrogatories,and material utilized in trainingsupervisorsprior to thecommencementof Respondent's operationsThe aforemen-tioned memorandumby Dudley constitutes one such document Othersare morefully described below3 It shouldbe noted that at the initial hearing Dudley, on cross-exami-nation,was asked,"Is this policy of not employing employees with cor-rugated experience in any writtenform?" Dudley answered, "No "4Griffithis the personnel placement manager,Hewitt is the equal em-ploymentopportunitymanager, and Borman isthe compensation andbenefitsmanager5Whenplacingthis job order, Dudley understood that the nonunionbackgroundcriterionwas mandatory However, she did not specify thisrestrictionin the job order because she felt "uncomfortable" doing soDudley testifiedthat she determinedthe employees' union background orlack thereof upon her knowledge of whether applicants had previouslybeen employed in unionizedplants_ INLAND- CONTAINER CORPner and open interviews with union background whichdid.help for maintenance applicants."At ; this, time,Dudley had interviewed applicants but had not hired anyemployees.Thereafter, according to Dudley, she proceeded tohire employees in accordance with three basic criteria, assetforth in the initial decision in this 'proceeding,namely, the preference for a high school graduate, thepreference for 2 to 5 years of industrial experience, andthe mandatory exclusion of any employees with previouscorrugated- box experience.Dudley- also understood,however, in accordance with the instructions she re-ceived in the September, meeting, that the plant was"going to operate in a non-union environment," and admitted on cross-examination that -she understood the"lift[ing]of the non-union barrier" was to permit thehiring of applicants with union backgrounds only if itwas necessaryDudley further testified as follows 'regarding her un-derstanding of the September 15 meeting:,Q. Andeven after-you say you probably- told-them you thought-itwas wrong, and even after thatyou come away from the meeting'understanding'that it was your obligation to do'this. Is that right?A. I was surprised that they did not want any ofthe International Paper people employees. ''Q.And you understood the non=union back-ground to relate to that?A. Yes. .'About June7, 1984,Respondent submitted the follow-ing in the aforementioned age discrimination suit:DEFENDANT'S ANSWERS,RESPONSES OR,OBJECTIONS TO PLANTIFFS'INTERROGATORIES, SECONDREQUESTFOR PRODUCTION AND REQUEST TOENTER UPON LANDINTERROGATORY NO. 1"State the name and position with or relation tothe Defendant of every individual who assisted- orparticipated in any manner in the preparation of theAnswers to these Interrogatories.-ANSWER TO INTER R OGA TORY" NO. 1Janet Dudley-Employee Relations SupervisorWilliam D. HewettEEO Manager-David J.HarrisonVice .President(as to Interrogatory No. 3 only)-INTERROGATOR Y NO. 2Identify all criteria on which applicants wei-e_ se-lected for hourly positions at Defendant'sKansas,City,Kansas plant and the person(s)who made thedecision that such criteria would be used. " -ANSWER TO INTERROGATORY NO. 2383JanetDudley cannot nearly three years laterrecall every criterion which she applied to hourlyapplicants'in1981.She is certain these criteriawould have "included but not been limited to anyprior employment record, the attitude shown duringinterview, employment references, an absence ofjob-related felonies, no physical disabilities not sus-ceptible to reasonable accommodation. She was ex-pressly directed to prefer but not require comple-tion of high school, a demonstrated willingness towork in a nonunion environment, and two or moreyears of industrial experience. For both productionand maintenance jobs, prior corrugated experiencewas disqualifying. For maintenance jobs, there werealso various skill requirements as set out on "KansasCity Plant Maintenance Classifications" [Exh. 1].6Dudley testified that she first saw the answer to inter-rogatory No. 2 on September 24, 1984, some 3 monthsafter if was submitted to the district court, when corpo-rate attorneys involved. in the age discrimination suit7brought it to her and asked her about it. The September24, 1984 meeting with the attorneys lasted approximately1-1/2 hours during whichtimeshe was shown only theaformentioned interrogatories ,and answers. She admittedhaving the time to examine the answer "rather thorough-ly—Dudley, called as a witness by Respondent, testified asQ. Can you-first, look at the -Answer to Inter-rogatory No. 2 and tell me whether or not that cor-rectly states the criteria you used in selecting thehourly work force in the Kansas City plant?A. No. it does not." -Q. In what -respects is it inacurate?A. I don't understand this demonstrate a willing-ness to work in a non-union environment. I don'tknow where that came from, I don't know whatthat means. I had three basic criteria of which I ap-'plied to all applicants. And those were as I statedprior.Q. Is there anythingelse in therethat- you believeto be inaccurate?A. No. Theseagain,are other employment fac-tors,employment references, those are the thingsthatwe might consider in defining one applicantover another for hiring.Q. Ms. Dudley,.look at the first page of GeneralCounsel's Exhibit No. 20, the interrogatory [inter-rogatory No. 1] is state the name or position withor relation to the defendant,` of every individualwho 'assisted or participated in any manner in thepreparation of the answers to these interrogatories.s Interestingly, it is clear that Dudley did not make the decision thatsuch'cntena should be used Rather, she merely implemented Respond-ent's policy which was made at the corporate level by David Harrison,infra, and othersThus, the answer to the interregatory, indicating thatDudley was solely responsible for establishing such criteria, is erroneousr It should be noted that the several law firms that represent the Re-spondent in the age discrimination suit have not represented the Re-spondent in the instant unfair labor practice proceeding 384DECISIONSOF NATIONALLABOR RELATIONS BOARDThen in the answer the first name is your. own. Doyou see that?A. Yes, I do.Q. Tell the Judge in what way you participatedthose interrogatories.-`A'. 3' did" not participate in the answer to those in-terrogatories. I have on occasion spoken with cor-porate lawyers and company officials and havegiven them information, but have never been specif-ically asked a response to a specific question and Idon't know about those answers.Q. Did anyone in the company instruct or directyou to use as a criterion for employment,- a demon-stratedwillingness to -work ina nonunionenviron-ment?"A. No, they did not.Q. Did you ever tell anyone that this was a_crite-rion you used?"A. No.Q. Did you use the criterion?A. No, Idid not.8BillHewitt, a licensed' attorney witha substantialbackground in labor relations, is Respondent's equal em-ployment opportunitymanager.Hewitt testified9 that hereceived the aforementioned interrogatories about May4, 1984, and signed and verified them on behalf. of Re-spondent on June 1, 1984. During this time he "contact-ed Janet [Dudley] on a few occasions to ask her for doc-uments."Hewitt was in charge, along with local counsel,of preparing the Respondent's defense in the age discrim-inationmatter, and had been involved with Dudley foralmost 18 months regarding the matter. During this timehe had many conversations with her about the methodutilized in selecting employees.Hewitt's testimony regarding Respondent's- answer tointerrogatory No. 2 is as follows: _Q. I direct your attention specifically to theanswer to interrogatory number two. Are you fa-miliar with that?-A. Yes, I am.Q. Is that answer correct or incorrect?A. It's correct.Q. I direct your attention to the following por-tion of the_ answer: She. was expressly directed toprefer, but 'not require, a demonstratedwillingnesstowork in a non-union environment. Do you re-member that?- -A. Yes, I do.Q.What does that relate to?A. Okay. A demonstratedwillingnessto work ina non-union-environmentmeansthatwhat Janet9 It should be noted that although,according to Dudley, she did notconsider the "no union background" 'criterion in the hiring process, andpurportedly does not even understand it, the Respondent has not to datefiled a correction of its answer to interrogatory No 2 with the districtcourt--9Unfortunately, due to the court reporter's negligence in erasing Hew-itt's initial testimony in the remanded proceeding,itwas necessary thathe be recalled to the stand and examined again The transcript containshis testimony upon reexaminationwas doing was people who came in who hadworked ina union plantfor a long period of= time,or people who had not worked in a non-union facil-ity-that could happen when some people hadn'tworked that long-she wasexplainingto' them thatthisplantwas goingto start up - on a non-unionbasis, so that they'd have an opportunity to make aknowing decision aboutwhether' or not theywanted to enter into that type of plant.Hewitt also testified, however, that the phrase is "equalemployment" terminology meant to emphasize a prefer-ence,rather than an absolute requirement, for nonunionemployees._Hewitt maintainsthat he did not draft thephrase but acknowleg-es that he reviewed and verified it.Nor does Hewitt know who expressly directed Dudleyto prefernonunionemployees.David Harrison, vice president of employee relationsand staff services, testified t ° that prior to the plant start-up he and Warren Gilreath, vice president of operations,established the criteria for the employment.of the hourlypreviously enumerated in the initial hearing, and testifiedthat "a demonstratedwillingnessto work in a non-unionenvironment"was not amongthe criteria, and that, tohis knowledge, such a criterion had never been estab-lished or applied.Harrison testified that he recalled no meeting in Sep-tember or October 1981 during which the subject ofhiring employees with a nonunion background was dis-cussed.However, he admitted that it was possible thathe attendedsuch a meeting,but due to the fact that heattends manymeetingson a variety of subjects he wasunable to swear that he either did or did not attend anysuch meeting.""The following exhibit was also filed with the districtcourt in responseto document request No. 17, supra. Itisan outlineof what was discussed and decided at anOctober 12, 1984 meeting of several corporate officials,including Harrison, regarding the hiring policy, startup,and trainingof supervisors at the Kansas City facility:10/12/81 Gil, dsh, jck, dip, jag, 121.Placement-Hourly1.Slim selectionon totally non-union backgroundpeople.2.Rates-especiallyon maint.peopleOur top rateis $8.50Advertised for maint. on Wed. 10/7/81 (to gothrough State service)Have interviewed 4 maint. people.-10Harrison's initial testimony in the remanded proceeding was similar-ly erased by the court reporter He was recalled to the stand and thetranscript consists of his testimony on reexamination11 In his initial testimony,which was erased, Harrison testified similar-ly,but also was shown the minutes of a meeting held on October 12,1984, infra, which did not refresh his recollection that in fact he partici-pated in such a meeting.12 The recordestablishes that those in attendance at this meeting werethe following corporate officersWarren-Gilreath, David Harrison, JoeKreitl,David Patterson, and Jim Griffiths The document was apparentlypreparedby Gnffiths INLAND CONTAINER CORP.Clarification:Don't want box plant exp. but arenot systematically precluding people withunionbackground. [Emphasis in original.]Should have mix of age & marital. status to help,non-union stability.Can hire at top rate if appears qualified.Want 2-3 maint. people & 1 storeroom person.Check gov't subsidy program (HIRES, CETA,etc.)II.Non-Union Supervisory Training16 hrs. in program.Gen. Mgr. & Prod. mgr. should participateContinuing 're-enforcementTeam BuildingSpaced Repitition2-1/2 days session in each of 2 weeks.A. Develop pre-work materials-B. Visit K.C. week of 10/19Include: Janet, 4 supervisors, Dean, & Jerry.HourlyHire 17 people1stweek-total classroom work2nd week-hands on trainingWant to start plant 11%9/81-ProductionDavid Patterson, training and development manager,testified that immediately prior to the plant startup thesupervisors were given 16 hours of training, consisting of,the following four 4-hour segments or modules.13 Thetraining sessions took place on October 20, 28, and 29,1981, and the extensive material utilized by Patterson, 14'which he specifically and hurriedly assembled and tai-lored for the situation at the Kansas City facility, 15 wasdesigned for a nonunion plant. The materials are volumi,nous and reflect that the ,supervisors were instructed, andtested, in union-related matters, including how to imme-diately identify individual employee characteristics andsituationswhich would suggest that union organizationwas occurring, how to supervise in such a manner thatemployees would not desire union representation, andhow to combat organizational activity when it occurs.The four above-mentioned modules are as follows:Module I-Union Free Management; Module II-Under-standing Yourself and Others; Module III-Beliefs AboutPeople and Motivation; and Module IV-Skills for Ef-'fective Supervision in a Nonunion Environment. Patter-son presented a segment utilizing a slide presentationformat, entitled "Union Free Management," with sub-headings as follows: Causes of Employee Dissatisfaction;IfDissatisfactionContinues:Union Organization; How13 'Apparently, there was an additional 24 hours of training on othermattersHowever, it is unclear when this additionaltrainingoccurred14 This material was also furnished in response to interrogatories in theage discrimination suit_15 Patterson utilized the services of a privatemanagement consultingfirm and assisted individuals from that firm in the preparation of the ma-terialsThe preparation of the material was expedited so that the trainingsessions could be completed prior to the plant startup385Does-a Union Organizer Work; and.How to RecognizeUnion Organizational Efforts.Analysis and Conclusions =The primary issue in-.this, reopened proceeding iswhether the newly discovered evidence, coupled withevidence adduced in the initial proceeding, is sufficientto prove by a preponderance of the record evidence thatthe Respondent, in fact,'was motivated by unlawful con-siderations in refusing to hire, or even consider for em-'ployment, any.employee of Respondent's predecessor.Inmy initial decision I found that in order for theGeneral Counsel to prevail it was necessary to prove adiscriminatory motive for Respondent's failure to employformer International Paper employees. I further foundthe record evidence insufficient to prove such a discrimi-natorymotive for Respondent's aforementioned hiringpractices. The Respondent had presented convincing evi-dence, in my opinion, that antiunion considerations notonly played no role in its determination but, moreover,that it was unconcerned regarding even the potential ofunionization at its Kansas City, Kansas facility. Thus, theRespondent emphasized its past history of-harmoniousrelations with the International Union at numerous facili-ties throughout the country, and even appeared receptiveto the establishment of such a relationship with theUnion herein should it prevail in organizing the newKansas City employees: As a reading of my initial deci-sion will show, I relied upon these aformentioned consid-erations proffered by Respondent in support of its posi-tion.The additional evidence set forth above mandates adifferent conclusion. Thus, documentary evidence nowshows that the desire to commence the operation of theKansas City plant on a nonunion basis and to ensure thatitwould remain nonunion became the overriding consid-eration upon which Respondent's hiring practices werepremised. .The record shows, and I find, that in fact Dudley wasgiven four, not three, criteria for the staffing of the newoperation.The additional criterion, namely, preferencefor employees exhibiting a "demonstrated willingness towork in a nonunion environment," is clearly unlawful onitsface.SeeHutchens Trucking Co.,268NLRB 509(1984).Dudley's extensive previous experience duringher 19 years with International Paper in the Kansas Cityarea had provided her with the background to imple-merit this unlawful hiring restriction.Indeed, although Dudley believed the various restric-tions to be unlawful, she nevertheless dutifully com-menced to follow her instructions. However, shortlyafter the interview processbegan, it became apparentthat particularly with regard to maintenance employees,qualified applicants with nonunion backgrounds were notreadily available. Thereupon, Dudley complained and, inher own words, the "non-union barrier" was lifted.However, Dudley understood this to mean that she wasgiven the authority to lift the restriction only when nec- 386DECISIONS OF NATIONAL LABOR-RELATIONS BOARDessary.According to her notes of November 9, 1981,1r-denoted as "OrientationWeek," there were 16 employ-ees on Respondent's payroll. Seven of these employeeshad "Union Backgrounds" -and nine were denoted as"Non-Union." Thus, at that point, a month following theso-called lifting of the union barrier, Dudley continuedtomaintainrecords evidencing her ongoing consider-ation, in the hiring process, of the - employees' unionbackground: Further, at the hearing in the initial pro-ceeding the Respondent introduced a list of the employ-ees hired from October 19, 1981, until the date of thehearing, October 13, 1982. During this 1-year period, 63employees had been hired. Of this number, 21 employeeswere no longer in Respondent's employ. Dudley, at theinitialhearing, :identified only 13. of these 63 employeesasbeingformerlyplants. 17.Finally, the October 12, 1981 memorandum or minutes"of a high-level corporate meeting regarding the KansasCity plant, attended by Harrison, during. which events ofthe utmost significance were discussed and resolved,shows, that there indeed wasan initialprohibition of em-ployeeswith -less than a totally nonunion background,and a later clarification of this preexisting ban as follows:"Clarification:Don't want box plant exp. but am not sys-tematically precluding people withunionbackground:Further, to ensure nonunion "stability," Respondent es-tablished a related policy of hiring an employee comple-ment witha "mixof age and marital status," and initiateda 16-hour "Non-Union Supervisory' Training" program.Thus, it is crystal clear that, as embodied in Respond-ent's answer to interrogatory No. 2, there was a fourthcriterion utilized in the hiring process, namely, prefer=ence for "a demonstrated willingness to work in a non-union environment," rather than, as had previously beenthe case, an absolute prohibition of such union-orientedemployees.-Dudley's testimony that she did not apply such crite-rion, and her further testimony that she does not under-standwhat those particular words mean, is patentlyabsurd. Similarly, Patterson's testimony that he interpret-ed the phrase in question to simply mean that prospec-tive, employees should be advised that they would, beworking in a nonunion plant, so -that they could opt torefuse employment, is obviously false. The phrase is. notambiguous on its face, and Dudley and Patterson, bothof whom are articulate, experienced individuals with sub-stantialbackgrounds in labor relations- and -who: holdhighly responsible positions in a large corporation, arenot convincing in' their attempt to deny or misinterpretthe very precise language which was prepared either bythem or with their direct assistance, and thereafter sworn'to for submission in the district court proceeding. -Harrison's testimony is similarly incredible: It is clearthat the discussion and decisions-made at the October 121-1981meeting concerning the hiring of employees,train-16These notes were'also incorporated in the aforementioned memo-randum furnished to the district court in response to 'interrogatory No17-17While Dudley was asked, during the-initial proceeding,to identify"some" employees with union backgrounds,itappears that in factDudley specified the names of all such employeesing of supervisors,-and startup of the Kansas City facilitywere of the utmost significance. It is also not disputedthatHarrison attended and participated - in the meetingalong 'with other high-level corporate officials. Harri-son'stestimony that he does not recollect the meeting,even after being confronted with the very minutes of themeeting - which reflect his attendance, defies credulity.However, the minutes very clearly provide the rationaleforHarrison's professedamnesia.Thus, the determina-tionsmade therein demonstrate, beyond any doubt, Re-spondent's preoccupation with ensuring that the Kansasee complement'that was not union oriented, and that im-mediate steps were to be taken, through- intensive super-visory training, to ensure that the plantremain nonunion.There is no way to comprehend the import of these min-utes in any other manner, and Respondent does not evensuggest that they do not, in fact, accurately reflect itspolicies.As a result, the further conclusion is mandatedthatHarrison's testimony regarding Respondent's hiringpractices at the Kansas City plant in'both the initial andreopened proceeding has been false.The Respondentmaintainsthat, even if preference wasgiven to employees with nonunion backgrounds, the gra-vamen of the complaint has a different focus, namely, therefusal to hire employees of the predecessor. Thus, theRespondent argues that, despite 'the new. evidence, it hasnot been demonstrated, that the mandatory exclusion ofemployees with previous box-making experience was un-lawfully motivated. As -mentioned previously, the recordnow . overwhelmingly demonstrates that an overridingconcern of the Respondent-was to keep the Kansas Cityplant nonunion. Further, it is clear, and I find, that bothHarrison and Dudley testified falsely in the initial pro-ceeding and, similarly, in,the reopened proceeding re-garding Respondent's hiring practices; and their testimo-ny in the initial proceeding, in significant part because oftheir apparent veracity` at that time, materially influencedmy determination to dismiss the complaint. Given theirfacility for prevarication, `I certainly do' not credit theirfurther testimony that the mandatory exclusion of em-ployees with previous corrugated box-making experiencewas not influenced by union considerations, particularlyas:the record evidence presented by the" Respondent inthe initial proceeding-"in support of its position was notoverwhelming, or even entirely rational or consistent.Rather, -I dismissed the complaint because Respondent'sprofessed rationale was "not inherently implausible," andfurther because there appeared 'to be - insufficient evi-dence -of :an. unlawful motive. Finally, --Dudley's admis-sion in the reopened proceeding that at.the September15, 1981 meeting ' she understood Respondent's ban on"to the mandatory, exclusion of any former InternationalPaper employees is highly significant. Thus, the two cri-teria did 'not- constitute separate, distinct, and unrelatedconcepts, but rather were designed to accommodate acommon objective, namely, to ensure that the plantwould be operated in a union-free environment. Obvious-ly, as the evidence mandates,'this was at least the inoti- INLAND CONTAINER CORPvating, if not the exclusive consideration, on which Re-spondent's conduct was premised. I so find.18As a result of the new evidence, it appears my earlierspecific credibility resolutionswere indeed erroneous.The testimony of Gene Aubuchon, International repre-sentative for the Union, must now be examined in a newlight.Aubuchon testified, in effect, that Respondent'slabor relationsmanager Howard Acker acknowledgedthat the only reason Respondent was refusing to hire thepredecessor's employees was in order to keep the Unionout. This testimony now seems abundantly supported bythe record as a whole. Similarly the testimony of Inter-nationalRepresentativeDonaldWoodall, who quotedRespondent's labor relations manager George Applegateas specically advising that the Respondent had no inten-tion of hiring any of the former International Paper em-ployees because the Respondent did not wanta union inthe plant, makes eminent sense in conjunction with theoverwhelming supportive evidence.On the basis of the foregoing, I find that the Respond-ent's failure and refusal to hire or consider for hiring anyof the approximately 60 former employees of Interna-tional Paper was motivated by unlawful considerations,as alleged, in violation of Section 8(a)(1) and (3) of theActNLRB v. Burns Security Services,406 U.S. 272(1972);Howard Johnson Co. v. Hotel & Restaurant Em-ployees,417 U.S. 249 (1974);Marriott Corp.,251NLRB1355, 1359 (1980);Wolf Street Supermarkets,264 NLRB1124 (1982);Macomb Block & Supply Co., 223NLRB1285 (1976);Love's Barbeque Restaurant,245 NLRB 78(1979), enfd. in pertinent part 604 F.2d 1094 (9th Cir.1981).The Board's traditional test for successorshipstatus is"whether there is a continuity in the employing enter-prise." SeeCanterbury Villa of Waterford, 271NLRB 144(1984), and cases cited therein. As a result of my initialdetermination to dismiss this matter, it appearedunneces-sary to decide the successorshipissue.Nor did the Boardfind it necessary to deal with this issue in its original de-cision.The parties have had no recent opportunity tobrief this matter and I do not presently have before methe briefs initially filed in thiscase.Therefore, because oftime constraints, I am unable to make a determination ofthisissueherein. Suffice it to say that there area numberof salient factors indicating that the Respondentis a suc-cessor employer, including the operationof a similarbusiness at the same location,utilizingthe predecessor'ssupervisors and clerical employees, and most importantlythe fact that but for unlawful considerations the continui-ty of the predecessor's employee complement wouldhave been maintained. However, there are countervailingsignificant factors, such as the relative diminution of thesize of the operation, and the fact that not only,did theRespondent not purchase customer lists fromInternation-al Paper and commence selling products to the predeces-sor's established customers, but rather the Respondentcontinued to compete with International Paper in thesame market. SeeSpencer Foods,268 NLRB 1483 (1984).18Wright Line,251NLRB 1083, 1089(1980), enfd 662 F 2d 889 (1stCir 1981),NLRBvTransportationManagementCorp,462 U S 393(1983)387Becauseof these significant considerations, the partiesare hereby directed to advance their respective argu-ments on thisissue to the Board. i 9In its SupplementalDecision on Reconsideration theBoard stated that:The present case raises a substantial question wheth-er a key witness may have commited perjury in tes-tifying regarding a material fact. No tribunal candisregard allegations of this kind.58 See,e g , ElectricalWorkers IUE Local 745 (National ElectricCoil),268 NLRB 308 (1983),Northern States Beef234 NLRB 921(1978)Ihave found that the record evidence compels theconclusion that testimony proffered by Respondent's keywitnesses,David Harrison, vice president of employeerelationsand staff services, and Janet Dudley, employeerelationssupervisor,was knowingly false. But for thepersistenceand diligence of the Union, coupled with thefortuitous circumstances herein,it islikely that such tes-timony would have perpetuated the erroneous decisionheretoforeissued,with severe adverse repercussions tothe livelihoods of the employees and their families. Fur-ther, such false testimony raises seriousissuesinvolvingsubversion and abuse of the processes of this Agency.SeeMultimatic Products,263 NLRB 373 (1982). Based onthe foregoing circumstances, I am constrained to recom-mend thatthe Board refer this matter to the UnitedStatesDepartment of Justice for appropriate consider-ation.SUPPLEMENTALCONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within meaning ofSection 2(5) of the Act.3.The Respondent has violated Section 8(a)(1) and (3)of the Act, as allegedTHE REMEDY'Having foundthat 'the Respondent has discriminatorilyrefused to offer employment to former employees ofInternationalPaper, I recommend that their employmentstatusbe restored to what it would have been but for thediscriminationagainst them, and that Respondent offerthem immediateand full reinstatement and employmentwithout prejudice to their seniority or other rights andprivilegesthey would have enjoyed absent the discrimi-nation againstthem, discharging if necessary employeeshired from other sources, and make them whole for anyloss of earningsthey may have suffered due to the dis-criminationpracticedagainstthem, as prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), with interest19Additionally, a related issue for consideration concerns the subse-quent conditional certification of the Teamsters Union as the current col-lective-bargaining representative of the Kansas City employees, and thedisposition of that matter in view of this reopened proceeding 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDthereon to be computed in the manner prescribed inFlor-ida SteelCorp.,231 NLRB 651 (1977).20[Recommended Order omitted from publication.]20 See generallyIsis Plumbing Co,138 NLRB 716 (1962)